Citation Nr: 0534322	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to service connection for allergic rhinitis.

2.	Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from September 2000 
to January 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2002 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The August 2002 rating decision 
granted service connection for bilateral shoulder joint 
laxity and assigned an initial evaluation of 20 percent - 
retroactively effective from February 1, 2002.  That decision 
denied service connection for perennial allergic rhinitis 
(claimed as sinus problems).  The veteran timely appealed the 
initial rating assigned for his bilateral shoulder 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
He also appealed the denial of service connection for 
rhinitis.  

In August 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of this 
proceeding is of record.  Following the hearing, a December 
2003 decision of the DRO granted separate initial ratings of 
20 percent for shoulder joint laxity affecting the right and 
left upper extremities.  And subsequently in his March 2004 
correspondence, the veteran's representative withdrew the 
veteran's appeal of the assigned evaluation for his shoulder 
disability.  38 C.F.R. § 20.204 (2005).  Consequently, this 
issue is no longer before the Board.

More recently, in an April 2004 rating action, the RO denied 
an additional claim for service connection for residuals of 
pneumonia.  And in response, the veteran has perfected an 
appeal of that decision, that is, in addition to his 
previously perfected appeal concerning his allergic rhinitis.  
38 C.F.R. § 20.200.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence needed to 
substantiate the claims on appeal, and apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of the claims has been obtained.

2.	The veteran's claimed allergic rhinitis pre-existed his 
entry into military service.

3.	In an August 2002 opinion, a VA physician determined there 
was no evidence suggesting the veteran's perennial allergic 
rhinitis had an onset or underwent significant aggravation 
during military service.

4.	The most persuasive medical evidence of record indicates 
the veteran does not have any current respiratory disorder 
that is a residual of his episode of pneumonia during 
service.  


CONCLUSIONS OF LAW

1.	The veteran's perennial allergic rhinitis was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.304, 3.306, 3.380 (2005).

2.	The residuals of pneumonia were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The veteran has received a July 2002 VCAA notice letter in 
regard to his claim for service connection for allergic 
rhinitis, and October 2003 and May 2004 notice letters 
pertinent to the claims for service connection for pneumonia.  
In each instance, the veteran was sufficiently apprised of 
all information and evidence not of record that was necessary 
to substantiate his claim.  He was also apprised of what 
evidence VA would seek to obtain, and what evidence he was 
expected to provide.  So the first three elements of adequate 
VCAA notice have been met with regard to both issues on 
appeal.

Moreover, the May 2004 letter included a specific request 
that the veteran provide any evidence in his possession that 
pertained to the claim for service connection for pneumonia, 
which as indicated above, is the fourth and final element of 
sufficient VCAA notice.  Thus, he has been provided with 
comprehensive notice at least with respect to the issue of 
service connection for pneumonia.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
As regarding the claim for service connection for rhinitis, 
the July 2002 correspondence from the RO addressing this 
claim does not include the specific language that constitutes 
the "fourth element" of adequate VCAA notice.  However, for 
the reasons discussed below, the Board may proceed with its 
consideration of this claim notwithstanding the absence of 
this language, based upon the information that the RO has 
already provided to the veteran as to the opportunity to 
submit any additional relevant evidence.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2002 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim for 
service connection for rhinitis.  The July 2002 
correspondence letter requested that the veteran inform the 
RO about any additional information or evidence that he 
wanted it to attempt to obtain on his behalf.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this case, the timing of the July 2002 and October 2003 
VCAA letters are in compliance with the above requirement.  
The former correspondence was sent prior to the August 2002 
rating decision that represented the initial adjudication of 
the claim for service connection for allergic rhinitis, and 
the latter correspondence was likewise issued prior to the 
April 2004 decision that denied service connection for the 
residuals of pneumonia.  With regard to the May 2004 letter 
concerning the claim for service connection for the residuals 
of pneumonia, this letter was issued subsequent to the April 
2004 rating action, and thus it does not meet the 
requirements of Pelegrini II.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R.                  § 3.159(b)(1).  However, 
the record reflects that the veteran had ample opportunity to 
respond to this letter prior to the RO's issuance of the 
August 2004 SOC, and that he has not submitted any additional 
information in support of the claim for service connection 
for the residuals of pneumonia.  And the August 2004 SOC 
itself included citation to the VCAA's implementation 
regulations, and also notified the veteran of the additional 
evidence necessary to substantiate his claim.      

For these reasons, the Board finds that regardless of the 
timing of the May 2004 VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has obtained the 
veteran's service medical records (SMRs) and VA outpatient 
(OPT) reports from the Manchester VAMC.  The RO has also 
arranged for him to undergo VA examination, and has obtained 
a comprehensive medical opinion from another VA physician, in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has 
submitted additional private medical records and personal 
statements.  He has also provided testimony in support of his 
claims during a DRO hearing.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.



Factual Background

The veteran's SMRs include the report of a November 1999 
induction examination, which indicates he had a history of a 
food allergy to seafood, and history of hay fever, usually 
during spring, although with no current respiratory problems.  

A June 1999 private hospitalization report associated with 
the veteran's SMRs, regarding an evaluation for a probable 
urinary tract infection, notes he reported having allergies 
to seafood, pet exposure, and pollens.

The SMRs following induction into service include an October 
2000 physician's report that notes an assessment of exudative 
pharyngitis and pneumonia.  The veteran had a sore throat, 
coughing, and nasal congestion.  A November 2000 laboratory 
report shows that a throat culture test was positive for the 
beta strep group A.  The veteran had a chest x-ray the next 
month that did not show any abnormalities.  A December 2000 
record includes a physician's assessment of probable left 
lower lobe pneumonia.  The veteran had symptoms of coughing, 
with mucous production, runny nose, and nasal congestion.  A 
January 2001 physician's treatment notation reflects that the 
veteran complained of having strep throat and pneumonia 
during his time at boot camp.  A report of a medical 
assessment dated in February 2001 notes that he had recently 
been treated for pneumonia, and that this condition since had 
resolved.  Also noted was that he had a history of allergic 
rhinitis, seasonal, which was treated with medications and at 
times was exacerbated.  Medical records from this time period 
also reflect that he had an allergy to iodine.  A physician's 
report dated that same month notes an impression of an upper 
respiratory infection/pneumonia resolving.  Subsequent 
records include a May 2001 report that notes an assessment of 
an upper respiratory infection/pharyngitis, and reports dated 
in November and December 2001 reflecting assessments of 
pharyngitis and sinusitis.   



The October 2001 report of a Physical Evaluation Board 
indicates the veteran was deemed to be incapable of 
continuing his military occupational duties due to a 
bilateral shoulder condition, and as a result it was 
recommended that he be discharged from service.  During his 
military separation examination in January 2002, it was noted 
he had a history of allergic rhinitis.   

On VA general medical examination in August 2002, the veteran 
provided a history of frequent coryzal episodes, some of 
which eventuated in the diagnosis of community acquired 
pneumonia, for which he was prescribed a short course of 
medication.  He stated that he was exposed to foreign plants 
and pollens while stationed at Parris Island.  He further 
stated that he was not then taking an antihistamine, but also 
reported continued congestion and frequent sneezing on a 
fairly regular basis.  The examiner noted with regard to the 
veteran's medical history, that his military medical records 
documented fairly frequent upper respiratory tract 
infections, along with at a least a few treatments for 
presumed strep pharyngitis.  Also noted was that the veteran 
had a history of a severe urticarial reaction to shellfish, 
which predated military service, and that prior to entering 
the service he was identified as being allergic to cat 
dander, dust mites, and grass and tree pollens.      

A physical examination revealed that the nose showed patent 
nasal passages with a midline septum.  There was a small to 
moderate amount of whitish discharge seen along with mildly 
erythematous mucosae.  On examination of the sinuses 
periorbital palpation did not reveal any tenderness.  There 
was also a cobble-stoning pattern of his posterior 
oropharynx.  His dentition was good and there were no oral 
lesions noted.  Examination of the chest revealed symmetrical 
expansion.  The lungs were
clear to auscultation.  Respirations were unlabored.  The 
examiner rendered a diagnosis, inter alia, of perennial 
allergic rhinitis, without evidence suggesting onset or 
significant aggravation during military service.   

In an October 2002 treatment report, Dr. R. Godefroi 
indicated that the veteran presented with a two to three day 
history of a moderately severe cough associated with yellow 
sputum production and a fever.  He was short of breath.  He 
had some left facial pressure with mild nasal phlegm 
production.  He denied any chest pain or vomiting.  The 
physician observed that the veteran was in no acute distress.  
There was no palpation tenderness over the sinus cavities.  
The lungs were clear to auscultation with normal breath 
sounds.  Normal egophony was present.  The impression was 
pneumonia vs. bronchitis, acute.  A report of a follow-up 
evaluation dated one-week later, notes that the veteran 
generally felt well.  He stated that his cough was 
significantly better, and denied any febrile symptoms or 
shortness of breath.  It was noted that the veteran did not 
have a fever, and that on a HEENT exam there was no cervical 
adenopathy.  The lungs were clear bilaterally.  The 
impression was pneumonia, resolved.  

Records from Dr. M. Yoon, dated from April to June 2003, 
include an April 2003 report that notes that the veteran 
complained of fatigue, fevers which had been settling down, 
back pain, epigastric pain, and numbness and tingling in the 
upper and lower extremities.  It was noted objectively that 
the throat was normal, the chest was clear, and the neck was 
supple with no neck nodes.  The assessment was of a cluster 
of symptoms, which may have been from more than one etiology.  
The physician indicated that while the veteran's fever had 
improved and that his back pain appeared to be 
musculoskeletal, he was considering whether the veteran had 
left-sided pneumonia or mononucleosis.  The report of a chest 
x-ray conducted that month indicates an impression of a 
normal chest.  A June 2003 record notes that the veteran 
presented with a complaint of sinus symptoms and infection.  
It was noted that the throat had a post-nasal drip, the neck 
was supple with some enlarged nodes, and the right maxillary 
sinus was swollen and tender on palpation.  The right naris 
was plugged and had a green nasal discharge.  The chest was 
clear.  The assessment was sinusitis.

During the August 2003 DRO hearing, the veteran testified 
that one of his private treating physicians had recently 
diagnosed him as having pneumonia.  He further stated that as 
a result of his allergic rhinitis condition he experienced 
sneezing and discomfort, and that his rhinitis symptoms were 
present with the same frequency as during military service.  
He also indicated that his rhinitis underwent exacerbations 
on a seasonal basis.

Additional treatment records from Dr. Yoon, dated in February 
2004, include a report that the veteran presented with a 
worsening cough, shortness of breath, and pain in the right 
lower rib cage area.  On examination, the left tympanic 
membrane was normal on the left, and right was full and red.  
The throat was normal.  There were some small neck nodes.  
The chest had scattered wheezes, and good air entry to the 
bases.  The assessment was right otitis media, and 
bronchitis, possibly restrictive airway disease.  On 
evaluation one week later, the physician provided an 
assessment of bronchitis, but also stated that he still did 
not see any evidence of pneumonia.

In his March 2004 letter, Dr. Yoon indicated that the veteran 
had a recent prolonged episode of bronchitis.  He stated that 
this had caused some reactive airway disease symptoms.  The 
veteran's presenting problems were with coughing, phlegm, 
choking, and spitting, as well as shortness of breath.  He 
had been treated with steroid taper and antibiotics, and had 
continued on inhalers as he still had residual symptoms.  It 
was also noted that he had a past history of pneumonia, and 
that his lungs were "weaker" and prone to recurrent 
infections.  According to the physician, this indicated the 
veteran definitely had a pulmonary problem with reactive 
airway disease.   

The report of an August 2004 VA medical opinion reflects the 
conclusions of a physician on the matter of whether the 
veteran's bronchitis diagnosed post-service was the result of 
the pneumonia he had while on active duty.  The physician 
initially noted that on review of the claims file, it was 
apparent that the veteran had been diagnosed with either 
pneumonia or a respiratory infection in February 2001 and 
December 2001 while on active duty.  On his VA general 
medical examination in August 2002, his pulmonary examination 
was within normal limits.  Also noted was that the physician 
had reviewed the March 2004 letter from Dr. Yoon.  He then 
indicated that, generally, having pneumonia did not 
predispose one to having reactive airway disease.  Having a 
severe pneumonia could cause pulmonary scarring if the 
pneumonia was serious enough.  However, an x-ray done on 
March 12, 2003 showed no evidence of any pulmonary scarring 
and showed evidence of a normal chest.  It was further noted 
that individuals with reactive airway disease - namely, 
asthma, may have had a higher predisposition to pneumonia, 
but that those with pneumonia and no history of prior airway 
disease did not have a higher incidence of developing 
restrictive airway disease.  The physician concluded that it 
was his opinion that the veteran's bronchitis was not caused 
by or a result of the pneumonia that he had while on active 
duty. 

Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease contracted or injury sustained while on active duty 
in the military.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  A preexisting injury or disease will 
be considered to have been aggravated by active service 
where there is an increase in disability during service.  
Where the evidence shows there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Also, intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).   

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition. See VAOPGCPREC 3-
2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation, it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C.A. § 1153 requiring such an 
increase and is clearly valid for that reason.  But that 
requirement in 38 C.F.R. § 3.306(b) does not apply in the 
context of determining whether the presumption of sound 
condition under 38 U.S.C.A. § 1111 has been rebutted.  
38 U.S.C.A. § 1111 and 1153 establish distinct presumptions, 
each containing different evidentiary requirements and 
burdens of proof.  38 U.S.C.A. § 1153 requires claimants to 
establish an increase in disability before VA incurs the 
burden of disproving aggravation in cases governed by the 
presumption of aggravation, while 38 U.S.C.A. § 1111 does not 
impose such a requirement in cases subject to the presumption 
of sound condition.  38 C.F.R. § 3.306 is intended to 
implement the presumption of aggravation under 38 U.S.C.A. § 
1153.  38 C.F.R. § 3.306(a) reiterates the language of 38 
U.S.C.A. § 1153 and cites that statute as its authority. 
Accordingly, 38 C.F.R. § 3.306(b) is inapplicable to 
determinations under 38 U.S.C.A. § 1111.  See Cotant v. 
Principi, 17 Vet. App. 116, 121-22 (2003); Jordan v. 
Principi, 17 Vet. App. 261, 265-66 (2003).

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the VAOGC 3-2003 opinion, the 
Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.



On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.  

Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Also pertinent to consideration of the veteran's claim for 
service connection for allergic rhinitis is 38 C.F.R. 
3.303(c) (2005), which provides that congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and, therefore, 
generally cannot be service connected as a matter of express 
VA regulation.  See, too, 38 C.F.R. § 4.9.  However, 
VAOPGCPREC 
82-90, 55 Fed Reg. 45, 711 (July 18, 1990) holds that service 
connection may be awarded for superimposed disability due to 
aggravation of congenital disease, but not congenital defect.  
Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; VAOPGCPREC 82-90, Fed. Reg. 4,711 (July 
18, 1990).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 
(Sept. 2, 1999).



Under 38 C.F.R. 3.380 (2005), diseases of allergic etiology, 
including bronchial asthma, may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently. Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding in the absence of or removal of the allergen are 
generally regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be made on the whole evidentiary showing.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Legal Analysis

A.	Allergic Rhinitis

As an initial matter, the Board notes that the physician 
examining the veteran in November 1999 for purposes of 
induction into service documented a history of hay fever, 
which varied in its severity on a seasonal basis.  Given that 
the above notation of seasonal hay fever is essentially the 
same condition as the claimed allergic rhinitis for which 
service connection is being sought, the Board finds that the 
presumption of sound condition is not applicable in this 
case.  See 38 U.S.C.A. § 1111; VAOPGCREC 3-2003.

The Board also points out that a June 1999 hospitalization 
report dated from prior to military service, similarly 
reflects that the veteran had a significant history of 
allergenic reaction to environmental factors - including 
pollens, thus providing even further indication of this pre-
existing hay fever condition.

As the presumption of soundness does not apply in this 
instance, the remaining question before the Board for 
consideration is whether the veteran's claimed disability 
actually underwent any aggravation during his active military 
service.  Because his pre-existing allergic rhinitis was 
specifically noted upon entry into service, the evidentiary 
burden to establish in-service aggravation falls upon him and 
is not the government's evidentiary burden to meet.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; and Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).

The competent and probative medical evidence regarding the 
diagnosis and treatment of the veteran's allergic rhinitis 
tends to support the conclusion that this condition was not 
subject to aggravation during his active military service.  
The record reflects that an August 2002 VA examiner has 
specifically determined that the veteran's perennial allergic 
rhinitis did not undergo significant aggravation during 
service (i.e., was not permanently exacerbated over and 
beyond its natural progression).  The physician's opinion on 
this matter is reflective of his comprehensive physical 
examination of the veteran, and review of the claims file 
including service medical records, and hence should be 
afforded considerable probative weight on the question of in-
service aggravation.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Moreover, the conclusion expressed by the August 2002 
physician appears to be factually consistent with the 
findings noted in the veteran's SMRs -- in particular, while 
these records note a series of respiratory ailments, 
including pharyngitis and sinusitis, there is no indication 
from any treatment provider that the symptoms shown were ever 
caused or exacerbated by an allergic condition.  And on 
separation, the physician examining the veteran noted a 
"history of hay fever" (similar to that which was noted on 
induction), without any reference to recent exacerbations of 
this condition.  Significantly, the veteran also has not 
presented or otherwise identified any other source of medical 
evidence that would contradict the above conclusion.   

The preponderance of the evidence thus is against any finding 
that the veteran's 
pre-existing allergic rhinitis underwent chronic aggravation 
in service beyond its natural progression.  The evidentiary 
basis for this determination, explained above, is also 
consistent with the provisions of 38 C.F.R.  § 3.380 for 
diseases of allergic etiology, since the August 2002 
examiner's conclusion following a review of the SMRs 
represents a comparative study of the level of disability 
prior to, during, and following military service.  And 
furthermore, the veteran's claim has not been regarded as 
solely a constitutional or developmental abnormality.  
Accordingly, service connection is not warranted for his pre-
existing allergic rhinitis on the basis of in-service 
aggravation.   

The Board further notes that, even if the question of 
aggravation were not at issue here -- i.e., it had been shown 
in some respect that allergic rhinitis did not pre-exist 
military service -- there still is no competent evidence that 
this condition was incurred in service.  Rather, the August 
2002 examiner has also determined that there is no medical 
evidence suggesting an onset of allergic rhinitis in service, 
and thus has ruled out an etiological relationship to service 
on the basis of incurrence, in addition to as due to 
aggravation.  

B.	Residuals of Pneumonia

As noted above, the veteran's SMRs reflect a course of 
treatment for pneumonia while on active duty over a period of 
three to four months.  An October 2000 physician's report, 
dated approximately one month after induction into service, 
indicates an assessment of pneumonia, and in December 2000, a 
more specific diagnosis was rendered of probable left lower 
lobe pneumonia.  Treatment records dated in February 2001 
reflect a series of physician's assessments that the 
veteran's pneumonia had either resolved or was in the process 
of resolving.  Notably, there are no further records of 
diagnosis or treatment for pneumonia, and both the veteran's 
separation examination report and October 2001 Physical 
Evaluation Board report are negative for signs or other 
indications of this condition.  


The clinical findings from service, therefore, generally 
indicate the veteran's episode of pneumonia was an acute and 
transitory illness, which completely resolved in a relatively 
short matter of time - certainly prior to his discharge.

Following the veteran's discharge from military service, 
there is medical evidence of one or more current respiratory 
disorders, including a private physician's June 2003 
assessment of sinusitis, and his subsequent March 2004 
diagnosis of bronchitis that was later substantiated by an 
August 2004 VA physician.  

The record also reflects that a private treatment provider 
noted an isolated episode of suspected pneumonia in late-2002 
that soon resolved, however, even assuming that the veteran 
actually had a recurrence of pneumonia, the medical evidence 
since then effectively rules out pneumonia as an ongoing 
condition.  The issue of any current manifestations of 
pneumonia warrants discussion because if present, it would 
help to show a continuation of a medical illness from 
service.  Here, though, the August 2002 VA examiner did not 
observe any abnormalities on examination of the veteran's 
chest and lungs.  And while an October 2002 private physician 
noted an impression of pneumonia, within one week during a 
follow-up consultation he, too, concluded this condition had 
resolved.  There are no further records of treatment from 
this provider for suspected pneumonia.  And another physician 
in April 2003 initially considered that the veteran had 
pneumonia, but later stated in February 2004 following an 
essentially normal chest x-ray, that he still did not see any 
evidence of pneumonia.  Thus, even if the October 2002 
physician's report is indeed evidence of a brief episode of 
pneumonia, the remaining evidence nonetheless indicates the 
veteran has not continued to experience pneumonia since then.



The net result of all of this is that there is no evidence of 
continuity of symptomatology following service, or for that 
matter, of pneumonia as a current illness.  Under VA case 
law, service connection may be granted only where a veteran 
has a current disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, as 
well, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

So the consideration of those disorders that may be current 
residuals of pneumonia in service in this case need not 
encompass any recurrence of the underlying pneumonia 
condition, itself.  Moreover, with regard to those 
respiratory disorders that have been shown to currently 
affect the veteran, the most persuasive medical evidence 
weighs against any finding that these conditions are 
medically related to his military service.  As noted above, 
in his March 2004 letter, Dr. M. Yoon stated that the veteran 
had a recent prolonged episode of bronchitis, with symptoms 
that included coughing, mucous production, shortness of 
breath, and what the physician characterized as reactive 
airway disease.  This physician also noted the veteran had a 
past history of pneumonia, and that consequently his lungs 
were "weaker" and prone to infection.  He indicated in 
summary that the veteran had a pulmonary problem with 
reactive airway disease.  

In an August 2004 medical opinion, a VA physician initially 
noted his review of the veteran's claims file, including the 
SMRs and recent opinion from Dr. Yoon.  The VA physician then 
explained that those with pneumonia and no history of prior 
airway disease did not have a higher incidence of developing 
restrictive airway disease.  He acknowledged that having 
severe pneumonia could cause pulmonary scarring if it was 
serious enough -- but then went on to state that an x-ray 
conducted in March 2003 had shown no evidence of any 
pulmonary scarring and had shown evidence of a normal chest.  
So he concluded the veteran's bronchitis was not the result 
of the pneumonia the veteran had while on active duty.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA physician's 
opinion over the private physician's medical opinion to the 
contrary.

In this instance, the opinion expressed by the August 2004 VA 
physician provides the most persuasive opinion on the issue 
of medical nexus.  This physician has reviewed the veteran's 
claims file, inclusive of the SMRs, previous VA and private 
medical evaluations for respiratory problems, and notably, 
Dr. Yoon's letter itself, and has negated the presence of an 
etiological relationship between current respiratory 
disorders and the veteran's service.  While the physician 
primarily addressed the claimed etiological relationship 
between current bronchitis and pneumonia in service, this 
opinion also tends to negate such a relationship between any 
other present respiratory condition and service, in 
particular, as he noted the absence of definitive residual 
symptoms of pneumonia since discharge from service.  (This 
implication of the August 2004 opinion is substantiated by 
the absence of any competent evidence in this case that 
otherwise suggests there is a nexus between sinusitis and 
pneumonia in service.)  The above opinion is well-informed 
and should be afforded significant probative weight based 
upon the identified factual basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  



In contrast, Dr. Yoon's opinion with respect to the etiology 
of the veteran's bronchitis reflects his firsthand knowledge 
as a physician treating the veteran on various instances 
since military service, but nonetheless is not grounded in a 
review of the veteran's objective medical history, to include 
his SMRs.  Also bear in mind there is no requirement that 
additional evidentiary value be given to the opinion of a 
physician who treats the veteran; courts have repeatedly 
declined to adopt the "treating physician rule."  See White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 
5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  
In any event, the conclusion expressed by this physician 
identifies prior pneumonia as a contributing factor in the in 
the development of restrictive airway disease, in that it may 
have weakened the condition of the veteran's lungs, but does 
not conclusively relate any current disability to service.  
For these reasons, the August 2004 VA physician's opinion is 
the more probative opinion.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

C.	Conclusion

The Board has also considered the veteran's assertions in 
support of the claims on appeal.  However, as a layman, he is 
not competent to offer a probative opinion etiologically 
linking any current injury or disease to his military 
service, including those conditions noted therein of a 
history of seasonal allergies, and an episode of pneumonia.  
See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the claims 
for service connection for allergic rhinitis and for 
residuals of pneumonia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the veteran's claims, this doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Service connection for allergic rhinitis is denied.

Service connection for the residuals of pneumonia is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


